Barnard, P. J.:
Is this appeal properly in’ this court ? The indictment was found', in the Court of Sessions of Kings county; it was transferred by order to the Court of Oyer and Terminer, and the demurrer to the-indictment overruled, and then it was sent back to the Sessions. *4By the Court of Sessions it was transferred to the City Court for trial, and there tried and the defendants convicted. By the law establishing the City Court of Brooklyn (L. 1849, ch. 125, § 11), the City Judge, with the aid of a mayor and an alderman, or with the aid of two aldermen, could try all criminal cases which could be tried by the Court of Sessions. There was then only one City Court judge, and the appeals from their judgment in a criminal case went t.o the General Term of the Supreme Court, not by force of the law of 1849, which was silent, but by force of the Revised Statute, which clothes the Supreme Court with jurisdiction over all writs of error and writs of certiorari. In 1870 the City Court was reorganized with three judges, and with a General Term. The .section in respect to criminal jurisdiction was amended so as to give .•any of the judges of the City Court power to hold a court of ■ criminal jurisdiction with the same powers as Coux’ts of Oyer axxd 'Terxniner. Neither xxuder the law of 1849 nor xxxxder the law of 1870 cotxld indictments be found in the City Court. The judge could try indictxnents sent to the City Court for trial, either by the Court of Oyer and Terminer or Sessions. The law of 1870 is also silent with reference to appeals in criminal cases when tried by one of the judges of the City Coxxrt. I do not think section 6 of the act of 1870 (L. 1870, ch. 470), designed to reach appeals in such cases. The laxxguage is, “An appeal xxpon the law may be taken to .the General Term of said court from a judgment entex-ed xxpon the report of referees, or the dix’ection of a sixxgle judge of said court, in all cases and upon the facts where the trial is by the court or referees.” These wox*ds, “ judgment upon report of refex-ee, or by dix’ection of coxxx’t,” have a different meaning and apply only to civil trials. In eximinal cases they have no x-elevancy. There is, therefore, no power to warx’ant the x*eturn of a writ of ex’ror to the City Court to x’eview a trial had before one of the judges. It caxxnot be supposed that the .Legislatxxre designed to px’evexxt an appeal. The ■City Coxxrt, at General Term, cannot review it unless power is given by law for that purpose; as we have séen, thex’e is no such power. There remain bxxt two ways of x*eaching an appellate coux’t; eitlxer a writ of erx’or or certiox’ari will bxing the record and exceptions ..directly from the City Court to this coux’t, or an order must be ob*5tained from the City Court, sending back the record, to the end that the writ may reach the court which sent the indictment to the City Court for trial. I think the writs of error and certiorari reach the City Courts in criminal cases. The Supreme Court has still power to review all criminal trials, unless the powei* has been taken away. This has not been done in express terms, nor by words which give the power to another court. The writ of error is,, therefore, properly in this court.
Upon the merits I think this judgment should be reversed for improper interference with the juror, "Wilmer. While the case was being tried, it seems that some one had sent to the presiding judge an anonymous letter, informing the judge that Wilmer had been playing cards with the sons of one of the defendants before the trial commenced. By direction of the judge, the juror is taken into a-private room with a stenographer, and the letter is shown to him, and he is asked if he knew who wrote it; he replied, that he did not; he is then told to read the last clause, which is the one containing the charge about card-playing with the young Messrs. Bennett, and then, after reading it, he is again asked if he knew who-wrote it; he made the same reply, and the judge then told him, “it was very embarrassing and unpleasant, and, toward a juror,, monstrously unjust, and a serious imputation.” There was nothing in the letter either unpleasant or serious. A juror may play cards with young companions, and afterwards be a good juror to try their father for an alleged criminal ofíense, if not challenged by the district attorney. The counsel for the defendant attempted to say something in defense of the rights of his clients, the accused, and he was told by the judge that he “did not expect counsel to make any observations.” The defendants were not present and were not invited. The attorney, so far as the case shows, had no authority to appear for them in their absence upon this proceeding. There is no proof of the truth of the facts, stated in the anonymous letter, and the juror was not asked if they were true. The tendency was to dominate the juror’s free will and to terrify him into a verdict for the people.
Conviction reversed, and a new trial granted.
*6Gilbert, J., concurred.
Present — Barnard, P. J., Gilbert and Dykman, JJ.
Judgment reversed, and new trial granted.